The infant plaintiff waa *788“boosting” another boy from the ground to the back of defendant’s truck, which was parked near the porch of a summer hotel. The boy on top slipped and fell on the infant plaintiff, thereby causing him personal injuries. The action is to recover damages for personal injuries and for loss of services. Judgment, entered on the dismissal of the complaint at the close of the plaintiffs’ case, unanimously affirmed, with costs. No opinion. Present — Lewis, P. J., Hagarty, Carswell, Adel and Aldrich, JJ.